Citation Nr: 0703664	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for pulmonary disability, 
to include as the result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2003 before the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2006).  A transcript of the hearing is associated 
with the claims file.

In March 2004, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

In addition to the issue listed above, the veteran also 
appealed a July 2003 denial of service connection for 
bilateral carpal tunnel syndrome.  However, in a letter dated 
in September 2006, the veteran withdrew his appeal on that 
issue; thus, the issue is no longer in appellate status.  38 
C.F.R. § 20.204(c) (2006).

The veteran also disagreed with a June 2006 decision that 
reduced the 10 percent rating assigned for right ganglion 
cyst excision residuals.  However, in an August 2006 rating 
decision, the RO restored the 10 percent rating effective the 
same date of the reduction.  This constitutes a complete 
grant of the benefit sought on appeal, and therefore, that 
issue is no longer in appellate status.  


FINDING OF FACT

The veteran currently has no pulmonary disability. 

CONCLUSION OF LAW

Pulmonary disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a pulmonary 
disorder, to include as due to asbestos exposure.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulation and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2004, after its initial 
adjudication of the claim.  Following provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claim in September 2004.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided before the initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for pulmonary 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for pulmonary disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.


Analysis

The Board finds that the veteran does not in fact have a 
currently diagnosed chronic pulmonary disability.  A CT scan 
in March 2001 showed evidence of pleural thickening, 
resulting in a diagnosis of bronchitis.  An August 2001 VA 
examiner noted the March 2001 results, but found that they 
were inconclusive with respect to a current diagnosis of 
asbestosis.  A subsequent CT scan in September 2002 showed no 
pleural thickening.  

While a VA examination conducted in September 2002 resulted 
in the examiner's opinion that the pleural thickening noted 
in March 2001 was likely related to asbestos exposure in 
service, after review of the September 2002 CT scan, the 
examiner corrected his prior opinion, stating that there was 
no current pathology found.  Although the examiner noted a 
reduction in FEV1 on concurrent pulmonary function testing 
(PFT), he found that this was not related to asbestos 
exposure.  PFTs in July 2005 were unchanged from previous 
results.  In addition, the Board notes that X-rays in 
December 1997 and November 1999 showed no active disease in 
the chest, and normal lungs.  

Service connection requires, among other things, that a 
claimant have a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  At the May 2003 hearing, the 
veteran stated that he was not seeking service connection for 
asbestos exposure, but for pleural thickening.  As noted 
above, the most recent evidence indicates that the veteran 
has no pleural thickening.  Further, symptoms and clinical 
findings without a diagnosis of an underlying disorder cannot 
be service-connected.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Moreover, lay persons, such as 
the veteran are not competent to provide a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In view of the medical evidence demonstrating that the 
veteran does not currently have a pulmonary disability, 
service connection for this claimed disability is not in 
order.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for pulmonary disability, 
to include as the result of asbestos exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


